Citation Nr: 1605462	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-42 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Stephen B. Bennett, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, which granted service connection for PTSD and assigned an initial 30 percent disability rating, effective from November 2007.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board deems it necessary to address the procedural posture of the claim for an initial compensable disability rating for PTSD.  In May 2009, the Veteran filed a request for an increase disability rating for PTSD, which was construed by the RO as a new claim.  However, it essentially also meets the requirements of a timely notice of disagreement.  In this regard, a notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. 
§ 20.201 (2015).  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a) (2015).  There is no requirement in the regulation that the date of rating action at issue be specified in a notice of disagreement. 

The filing of a valid and timely notice of disagreement requires VA to issue a Statement of the Case, as was issued in September 2010, followed by the filing of a timely substantive appeal in October 2010, placing the claim in appellate status.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2015). Therefore, as it relates to this claim, the November 2008 rating action is the proper rating decision on appeal.

In August 2011 and November 2015, the Veteran testified at hearings conducted before two different Veterans Law Judges (VLJ).  Transcripts of these hearings have been associated with the record.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).  The United States Court of Appeals for Veterans Claims (Court) recently held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  During the November 2015 Board hearing, the Veteran specifically waived his right to a third hearing and asked that his case be decided as soon as possible.  Therefore, in accordance with Arneson, an additional hearing is not needed.

The issues on appeal were previously remanded by the Board in March 2012 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's PTSD disability.  This was accomplished, and the claims were readjudicated in an October 2014 Supplemental Statement of the Case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity manifested by sleep problems, nightmares, depression, panic attacks occurring twice a week to once a month, hypervigilance, avoidance of crowds, loss of interest in pleasurable activities, and difficulty establishing and maintaining social relationships.  

2.  The Veteran's service-connected disabilities are not of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and 
evidence the veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, VCAA notice letters sent in January 2008 and May 2009 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In these letters, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran.  In June 2008, May 2009, August 2009, and September 2014, the RO provided the Veteran with VA examinations regarding his PTSD disability.  As the examination reports were written after an interview with the Veteran, and contained specific findings indicating the nature of the Veteran's disability, symptomatology, and effects on employment, the VA examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for these claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA has also obtained records of treatment reported by the Veteran, including service treatment records, post-service VA treatment records, and statements from the Veteran, to include the August 2011 and November 2015 Board hearing testimony. 

Significantly, both the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran is in receipt of a 30 percent disability rating for PTSD under Diagnostic Code 9411 for the entire initial rating period on appeal.  A 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss. 
38 C.F.R. § 4.130 (2015).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

In this case, the Veteran was assigned a GAF scores ranging from 51 to 65.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-IV is applicable to this case.  However, according to the new DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

Rating Analysis for PTSD

The Veteran maintains that his PTSD disability warrants a higher rating in excess of 30 percent for the entire initial rating period on appeal.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity manifested by sleep problems, nightmares, depression, panic attacks occurring twice a week to once a month, hypervigilance, avoidance of crowds, loss of interest in pleasurable activities, and difficulty establishing and maintaining social relationships.  

The evidence includes a June 2008 VA PTSD examination.  During the evaluation, the Veteran reported experiencing dreams and nightmares related to service that occurred once or twice a week.  He also reported thinking about Vietnam "day and night" and said he typically dwelled on being shot.  The Veteran reported being startled by helicopters and said that there had been times where he has ended up on the floor.  He reported that he very seldom went out to large stores.  The Veteran reported avoiding war movies because they brought back memories of Vietnam.  It was noted that the Veteran typically spent time around the house watching TV, doing chores, and yard work.  He stated that he hardly visited with anyone, although he did report that he was now dating someone.  The Veteran reported that the relationship was not going very well because, "I just don't have the trust."  The Veteran reported last working in 1982 and said that he was not able to work due to "back problems."
  
Upon mental status examination, the June 2008 VA examiner noted that the Veteran was casually groomed and fully cooperative.  He did not display any overt anxiety or dysphoria.  Eye contact was limited.  Speech was within normal limits with regard to rate and rhythm.  His mood was generally euthymic and affect was appropriate to content.  Thought processes and associations were logical and tight.  There was no loosening of associations or confusion.  Memory was grossly intact and the Veteran was oriented in all spheres.  He did not report hallucinations or delusional material.  The Veteran's insight was also noted to be adequate as was judgment.  He denied suicidal or homicidal ideation.  The examiner assigned a GAF score of 65, indicative of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  The VA examiner then noted that the Veteran's symptoms were "extremely mild."  The examiner also noted that there was no evidence that any psychiatric disorder precluded employment as there was no impairment in thought processing or communication.

In a May 2009 VA PTSD examination, the Veteran reported that he had more frequent dreams and tended to isolate himself more.  In response to questioning, he
reported having nightmares, which he said occur nearly every night.  Those nightmares were noted to involve the Veteran getting blown up and falling into a foxhole.  He stated that he only slept for three hours a night.  The Veteran also stated that, when he heard a loud noise, he would flinch.  He only reported going out of the house to eat about once a month and would sit where he could see the front door.  The Veteran reported spending time at home doing yard work and watching movies.  He stated that he did not date anymore and visited primarily with family members.  

Upon mental status examination, the May 2009 VA examiner noted that the Veteran was fully cooperative.  The Veteran did not display significant anxiety or dysphoria. Speech was within normal limits with regard to rate and rhythm.  The Veteran's mood was euthymic and affect was appropriate to content.  Thought processes and associations were logical.  Memory was grossly intact.  He was oriented in all spheres.  He did not report hallucinations.  The Veteran's insight was adequate, as was judgment.  The Veteran denied suicidal ideation, but reported some vague
homicidal ideation, but denied intent.  The examiner assigned a GAF score of 60, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The May 2009 VA examiner also noted that the Veteran's symptoms were "mild" and had persisted for a number of years.  It was noted that the Veteran was receiving mental health treatment.  The examiner also noted that he did not find evidence that the Veteran's PTSD symptoms precluded employment.  The
Veteran did report some social isolation; however, there was no impairment in
thought processing or communication.  The examiner also opined that the Veteran's  PTSD symptoms did not preclude activities of daily living.

The Veteran was afforded another VA examination in August 2009 to address his work history.  In this regard, the Veteran stated that in 1983 he was laid off from the Pine Bluff arsenal.  He then began working part-time doing appliance repair and stopped in 1987 because he could no longer do the lifting that was required.  A mental status examination was conducted.  The examiner indicated that the Veteran was casually groomed and fully cooperative.  He was somewhat somber.  Speech was within normal limits with regard to rate and rhythm.  The veteran's mood was generally euthymic, and affect was appropriate to content.  Thought processes and associations were logical and tight.  There were no loosening of associations s noted nor was any confusion.  Memory was grossly intact.  He was oriented in all spheres.  He did not report hallucinations, and no delusional material was noted.  The veteran's insight was adequate as was judgment.  He denied current suicidal or homicidal ideation.  A GAF score of 60 was also assigned, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner stated that he did not find any evidence that the Veteran's PTSD negatively impacted his ability to work.  

During the August 2011 Board hearing, the Veteran testified that his PTSD symptoms had worsened since the August 2009 VA examination.  The Veteran stated that he slept, on average, two to three hours a night because of nightmares and dreams.  He also reported having weapons in the house and he stated that once he awakened from a nightmare, he immediately would grab his weapon and search the house.  See Id, pg. 8.  The Veteran also stated that he was reclusive and did not like large crowds.  He stated that his children helped him with errands.  The Veteran stated that he had prior thoughts of hurting himself, but not suicide.  He also reported that he had thoughts of hurting others, but tried to "keep that away from my mind."  The Veteran also noted that he sometimes would hear voices in the house.   

In the most recent September 2014 VA PTSD examination, the Veteran reported that he was divorced, but kept in touch with his seven children.  He reported not having friends, but did socialize with family.  Leisure activities included doing yardwork.  The Veteran also reported sleep impairment, including getting to sleep and staying asleep.  He stated that he had dreams about Vietnam two to three times a month.  The examiner noted that the Veteran had symptoms of depressed mood and chronic sleep impairment.  Upon mental status examination, the examiner noted that the Veteran readily responded to questions in a seemingly open manner.  He arrived early for the appointment, was well-groomed, maintained good eye contact, and his responses reflected rational thoughts.  His mood was euthymic and he had a calm affect.  His judgment and insight were adequate.  There was no impairment in orientation to time, place, or person.

During the November 2015 Board hearing, the Veteran stated that he had panic attacks (twice a week to once a month), sleepless nights, and trust issues.  See Id, pg. 7.  He stated that he tried to keep busy with yard work, but no longer hunted or fished.  He also did not attend social gatherings, but noted that he did keep in touch with his siblings and children.  The Veteran also testified that he became "paranoid" sometimes and stated that he did not trust people, to include some family members.  

VA treatment records from 2008 to 2012 reflect continued treatment for the Veteran's PTSD symptoms.  Treatment records reflect that the Veteran has consistently reported sleep impairment, loss of interest in pleasurable activities (such as hunting and fishing), and depression.  These treatment records reflect GAF scores of 51, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning, in June 2009, September 2009, September 2010, May 2011, and November 2011.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD symptoms more nearly approximate a 50 percent disability rating.  The Board finds that the Veteran's symptoms have remained relatively consistent throughout the appeal period, including ongoing sleep problems, nightmares, depression, hypervigilance, avoidance of crowds, loss of interest in pleasurable activities, and difficulty establishing and maintaining social relationships.  Further, the GAF scores have ranged from 51 to 65 indicative of mild to moderate symptoms or mild to moderate difficulty in social, occupational, or school functioning.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating for the Veteran's PTSD disability is warranted for the entire initial rating period on appeal.

The Board next finds that, for the entire initial rating period on appeal, the Veteran's PTSD disability has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.
The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the weight of the evidence demonstrates that the Veteran's overall PTSD picture is adequately contemplated by the 50 percent rating currently assigned.  The Veteran does suffer from nightmares, sleep impairment, and hypervigilance, but these symptoms are specifically contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 50 percent evaluation.  The Veteran's disturbance of motivation and mood (depression) and difficulty in establishing and maintaining effective social relationships is specifically contemplated in the 50 percent rating criteria.  The Veteran has also stated that he maintains contact with his children and siblings and does yard work. 

Further, the weight of the evidence of record, including VA examination reports, VA treatment notes, and the Veteran's own statements do not reflect impaired impulse control (such as unprovoked irritability with periods of violence), impaired judgment, or spatial disorientation.  Moreover, although the Veteran has been found to have some difficulty in establishing and maintain social relationships, his symptoms are not so severe as to more nearly approximate and inability to establish and maintain relationships as contemplated under the 70 percent rating.   The Veteran has also consistently denied suicidal ideation, and although he sporadically reported some homicidal ideation, there was no intent or plan.  Further, the Veteran has specifically stated that the evidence of record supports a PTSD rating of 50 percent.  See October 2014 statement on VA Form 9.

Moreover, the Veteran was assigned GAF scores ranging from 51 to 65 during the appeal period.  Although not dispositive, these GAF scores contemplate mild to moderate PTSD symptoms or mild moderate impairment in social or occupational functioning.  The Board finds that these GAF scores are consistent with a 50 percent evaluation. 
For these reasons, the Board finds that a 50 percent rating, but no higher, for PTSD is warranted for the entire initial rating period on appeal.  

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's symptoms.  Specifically, the Veteran's PTSD symptoms has been characterized by occupational and social impairment with reduced reliability and productivity manifested by sleep problems, nightmares, depression, panic attacks occurring twice a week to once a month, hypervigilance, avoidance of crowds, loss of interest in pleasurable activities, and difficulty establishing and maintaining social relationships, which are symptoms contemplated by the rating criteria.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU-Laws and Analysis

It is the established policy of VA that all veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id. 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and maintain a substantially gainful occupation.  Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The ultimate issue of whether a TDIU should be awarded is not solely medical determination; rather, it is a determination for the adjudicator based on several factors.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In statements dated in February 2002 and March 2009 (VA Forms 21-8940), the Veteran reported that he last worked in 1981-1982, when he worked as a laborer/bagger.  The Veteran indicated that he was unable to work due to the service-connected PTSD disability.  The evidence of record indicates the Veteran graduated from high school and completed training for air conditioning and refrigeration repair.   

Service connection is in effect for PTSD, rated as 50 percent disabling (granted herein), diabetes mellitus, rated as 10 percent disabling, right upper extremity neuropathy associated with diabetes, rated as 10 percent disabling, left upper extremity neuropathy associated with diabetes, rated as 10 percent disabling, right lower extremity neuropathy associated with diabetes, rated as 10 percent disabling, and left lower extremity neuropathy associated with diabetes, rated as 10 percent disabling.  The combined disability rating is 70 percent.  As such, the minimum schedular requirements for a total disability rating based on individual unemployability are met.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The next step is to determine whether the Veteran is unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).  After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence shows that the Veteran is not unemployable solely due to his service-connected disabilities.
The evidence includes a June 2008 VA PTSD examination.  The Veteran reported last working in 1982 and said that he was not able to work due to "back problems."  The VA examiner noted that the Veteran's symptoms were "extremely mild."  It was further opined that there was no evidence that any psychiatric disorder precluded employment as there was no impairment in thought processing or communication.

In a May 2009 VA PTSD examination, the Veteran reported that he had not worked since 1983, when he was laid off.  He stated that he then worked part-time repairing appliances.  The May 2009 VA examiner noted that the Veteran's symptoms were "mild" and had persisted for a number of years.  The examiner noted that he did not find evidence that the Veteran's PTSD symptoms precluded employment.  

The evidence also includes a July 2009 VA diabetes mellitus examination.  During the evaluation, the examiner noted that the Veteran was seeking individual unemployability, which the Veteran stated was "due to his back."  The examiner conducted an examination and stated that the Veteran did not have any complications of diabetes.  His diabetes disability was further noted to have "no affect" on his ability to maintain gainful employment.   

The Veteran was afforded another VA examination in August 2009 to address his work history.  In this regard, the Veteran stated that in 1983 he was laid off from the Pine Bluff arsenal.  He then began working part-time doing appliance repair and stopped in 1987 because he could no longer do the lifting that was required.  The examiner stated that he did not find any evidence that the Veteran's PTSD negatively impacted his ability to work.  

In the most recent September 2014 VA PTSD examination, the Veteran reported that he retired in the 1980s and that most of his work history was in appliance repair.   The examiner stated that the Veteran's degree of impairment due to PTSD was mild and that symptoms of PTSD would not preclude employment, although it was noted that the Veteran would be better suited in work environments that did not involve interaction with large groups of people.

The Veteran was also afforded VA diabetes and neurological examinations in September 2014.  The VA examiner (diabetes) noted that the Veteran's diabetes and erectile dysfunction would not cause any employment restrictions.  The VA examiner who performed the neurological examination stated that the Veteran could perform sedentary-type work.  He was able to stand for 30 minutes and walk one block.  He could oppose with hands and lift up to 20 pounds.    

During the November 2015 Board hearing, the Veteran testified that he last worked between 1980 and 1982.  He also reported that he had a back injury in approximately 1990 and was awarded Social Security Administration disability benefits as a result of that injury.   

Upon review of all the lay and medical evidence, the Board finds that the weight of the competent, credible, and probative evidence, does not demonstrate that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  The Board has considered the Veteran's statements regarding his claim of TDIU and finds that they are outweighed by the competent and probative VA medical opinions.  The record does indicate some problems with the Veteran's service-connected disabilities, as evidenced by the combined 70 percent disability evaluation.  However, while the Veteran's service-connected disabilities resulted in some occupational impairment, the Veteran himself has stated that he is unable to work as a result of his back, a nonservice-connected disorder.  During the June 2008 VA PTSD examination, he reported last working in 1982 and said that he was not able to work due to back problems.  The weight of evidence of record does not demonstrate that the Veteran's service-connected disabilities precluded him from securing or following substantially gainful occupation and, thus, TDIU is not warranted.
 
For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

For the entire initial rating period on appeal, a 50 percent disability rating, but no higher, for PTSD is granted.

Entitlement to a TDIU is denied.




______________________________              ______________________________
        K. J. Alibrando                                                   Demetrios G. Orfanoudis
   Veterans Law Judge,                                             Acting Veterans Law Judge 
Board of Veterans' Appeals                                     Board of Veterans' Appeals



                                     ______________________________
                                                         M.   Tenner
                                                    Veterans Law Judge
                                                  Board of Veterans' Appeals                                     


Department of Veterans Affairs


